Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 1 of 26          PageID #: 102




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

      CHRISTOPHER JAY SCAPEROTTA,               CIVIL NO. 20-00551 JAO-RT
      #A6083262,
                                                ORDER DISMISSING COMPLAINT
                Plaintiff,                      WITH PARTIAL LEAVE TO
                                                AMEND
          vs.

      WARDEN NEAL WAGATSUMA,
      et al.,

                Defendants.


                    ORDER DISMISSING COMPLAINT WITH
                        PARTIAL LEAVE TO AMEND


         Before the Court is Plaintiff Christopher Jay Scaperotta’s (“Scaperotta”)

  prisoner civil rights Complaint1 brought pursuant to 42 U.S.C. § 1983 and the

  Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101–12213.

  ECF No. 1. Scaperotta names Defendants Warden Neal Wagatsuma and the Kauai

  Community Correctional Center (“KCCC”) in their official capacities. Scaperotta

  is no longer incarcerated. See ECF No. 16. For the following reasons, the




  1
    The Complaint includes both Scaperotta’s December 11, 2020 original filing,
  ECF No. 1, and the “Addendum to CV20 00551 JAO RT” that the Clerk’s Office
  received and filed on February 4, 2021, ECF No. 12.
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 2 of 26              PageID #: 103




  Complaint is DISMISSED pursuant to 28 U.S.C. §§ 1915(e) and 1915A(a), with

  partial leave granted to amend.

                            I. STATUTORY SCREENING

        The Court is required to screen all in forma pauperis prisoner pleadings

  against government officials pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).2

  See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). Claims or

  complaints that are frivolous, malicious, fail to state a claim for relief, or seek

  damages from defendants who are immune from suit must be dismissed. See

  Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc); Rhodes v.

  Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

  standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

  See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

  this standard, a complaint must “contain sufficient factual matter, accepted as true,




  2
    Although Scaperotta is no longer incarcerated, see ECF No. 16, 28 U.S.C.
  § 1915A(a) still applies because Scaperotta was a prisoner when he filed the
  Complaint. See Olivas v. Nevada ex rel. Dep’t of Corr., 856 F.3d 1281, 1284 (9th
  Cir. 2017) (per curiam) (“[A] court may screen a complaint pursuant to 28 U.S.C.
  § 1915A . . . if, at the time the plaintiff files the complaint, he is [a prisoner].”).
  Section 1915(e)(2) applies because Scaperotta is proceeding in forma pauperis.
  See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc) (“[S]ection
  1915(e) applies to all in forma pauperis complaints, not just those filed by
  prisoners.”).
                                              2
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 3 of 26               PageID #: 104




  to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (internal quotation marks and citation omitted). A claim is

  “plausible” when the facts alleged support a reasonable inference that the plaintiff

  is entitled to relief from a specific defendant for specific misconduct. See id.

        Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

  complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

  that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)). “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

  omitted). The “mere possibility of misconduct,” or an “unadorned,

  the-defendant-unlawfully-harmed-me accusation” falls short of meeting this

  plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

  Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

  be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The Court must grant leave to amend if it appears the plaintiff

  can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a




                                              3
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 4 of 26           PageID #: 105




  claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

  Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                           II. SCAPEROTTA’S CLAIMS3

        Scaperotta alleges in Count I that he had a “medical memo” authorizing his

  use of a wheelchair for one month when he arrived at the KCCC in February 2020.

  ECF No. 1 at 5. During his third day at the KCCC, an unidentified prison official

  allegedly took away Scaperotta’s wheelchair. Id.

        According to Scaperotta, the memo also stated that he should not sleep on

  either the floor or a top bunk. Id. These limitations applied “indefin[ite]ly.” Id.

  On the same day the wheelchair was taken away, an unidentified prison official

  allegedly moved Scaperotta to a cell where he was required to sleep on the floor

  each night for two and a half weeks. Id. After Scaperotta moved to another

  housing module, he showed prison officials the memo and he was permitted to use

  a wheelchair. Id. Three days later, another unidentified prison official allegedly

  took the wheelchair away from him. Id.

        Scaperotta claims that he asked unnamed prison officials at unspecified

  times for an “accommodation form,” use of a handicapped toilet, use of a




  3
    Scaperotta’s factual allegations are accepted as true. See Nordstrom v. Ryan, 762
  F.3d 903, 908 (9th Cir. 2014).

                                            4
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 5 of 26           PageID #: 106




  handicapped shower, and “medical attention [and] treatment,” but these requests

  went unanswered. Id.

        Scaperotta claims that he had a “medical memo” allowing him to use a

  second mattress and pillow, and to have a water bottle, but unnamed prison

  officials removed these items. Id. Finally, Scaperotta claims that a “medical

  memo for Barrett’s cancer”4 authorized him to keep a water bottle bedside, but

  unidentified prison officials removed it. Id.

        According to Scaperotta, he injured his neck and back getting up and down

  when he was forced to sleep on the floor. Id. He claims he suffered “[t]hroat

  damage” because he was not allowed to keep a water bottle bedside. Id. He also

  claims that he hurt his back because he could not use an accessible shower. Id.

  Scaperotta also claims that he could not move his bowels without handrails during

  his initial time at the KCCC, and therefore was “forced to de[s]ist calorie intake


  4
     “Barrett’s cancer,” which is distinct from “squamous cell esophageal cancer,” is
  “adenocarcinoma of the distal esophagus” and is causally linked to “Barrett’s
  esophagus.” Marcus Feith et al., Pattern of Lymphatic Spread of Barrett’s Cancer,
  27 World J. of Surgery 1052, 1057 (2003); J.R. Siewert & H.J. Stein, Barrett’s
  Cancer: Indications, Extent, and Results of Surgical Resection, 13 Seminars in
  Surgical Oncology 245, 246 (1997). “Barrett’s esophagus” occurs when the cells
  in the lining of the esophagus are damaged from acid reflux. Johns Hopkins
  Medicine, The Sidney Kimmel Comprehensive Cancer Center, https://www.hop
  kinsmedicine.org/kimmel_cancer_center/cancers_we_treat/esophageal_cancer/prev
  ention/barretts-esophagus.html (last visited Mar. 24, 2021). The Court therefore
  construes Scaperotta’s Complaint to allege that he has a form of esophageal cancer.
  If Scaperotta’s condition is something other than esophageal cancer, he should
  specify what it is in any amended pleading that he might file.
                                            5
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 6 of 26            PageID #: 107




  and stop eating.” Id. And he claims that due to constipation, he suffered an “anal

  fissure tear,” a “back muscle spasm/strain/pull/annular tear/nerve

  impingement/disc damage” and sciatica, such that he has “numbing toes,”

  “condition progressi[o]n, and worsening” with “no examination or treatment.” Id.

        Scaperotta alleges in Count II that, on October 20, 2020, he coordinated for

  a financial institution to mail him a cashier’s check for deposit to his prisoner

  account. Id. at 6. Two days later, however, Scaperotta was transferred to the Oahu

  Community Correctional Center (“OCCC”). Id. Scaperotta claims that

  unidentified prison officials at the KCCC would not deposit his check or mail it to

  him. Id. Scaperotta claims that his mail was not forwarded from the KCCC to the

  OCCC except for one mailpiece from the “Disciplinary Council Supreme Court.”

  Id. Scaperotta further claims that unidentified prison officials “tampered with” and

  refused to send his outgoing mail at unspecified times. Id.

        According to Scaperotta, because of the “lost check” and his transfer to the

  OCCC, he was deprived of access to the commissary and over-the-counter

  medicines and personal hygiene supplies (such as “Prep H,” hydrocortisone cream,

  soap, shampoo, lotion, and chapstick). Id. Scaperotta claims that without these

  medicines, his “health [was] failing.” Id. According to Scaperotta, his medical

  records describe “internal bleeding,” rectal bleeding, blood in his urine, and




                                             6
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 7 of 26           PageID #: 108




  bleeding in his stomach. Id. He also experienced hemorrhoids, cracked and itchy

  skin and lips, dandruff, and dry eyes. Id.

        Scaperotta also claims that Wagatsuma did not allow “Bibles, religious

  magazines, [and] books” to be mailed into the KCCC. Id. This deprived “[him]

  and God of fellowship” and caused his mental health demise such that he was

  housed in a “mental health p[s]ych ward.” Id.

        Scaperotta alleges in Count III that, after returning to the KCCC, he was

  housed in a cell with no “ADA bathroom,” “ADA shower,” or “special

  accommodations for a disabled/handicapped person[].” ECF No. 12 at 1.

  Scaperotta claims that he needed a toilet with handrails to “get up” from the toilet.

  Id.

        Scaperotta seeks $100 million in “restitutional damages and compensatory

  damages,” unspecified “injunctive relief,” an “out of court settlement,” retraining

  of staff, and a letter of apology. ECF No. 1 at 7.

                                  III. DISCUSSION

  A.    Claims under 42 U.S.C. § 1983

        1.     Legal Framework for Claims under 42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and

  (2) that the alleged violation was committed by a person acting under color of state

                                               7
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 8 of 26                PageID #: 109




  law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

  connection or link between a defendant’s actions and the plaintiff’s alleged

  deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

  Goode, 423 U.S. 362, 371–72, 377 (1976); May v. Enomoto, 633 F.2d 164, 167

  (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

  right, within the meaning of section 1983, if he does an affirmative act, participates

  in another’s affirmative acts, or omits to perform an act which he is legally

  required to do that causes the deprivation of which complaint is made.” Johnson v.

  Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (citation omitted). Thus, a plaintiff must

  allege that he suffered a specific injury as a result of a particular defendant’s

  conduct and must affirmatively link that injury to the violation of his rights.

         2.     Eleventh Amendment Immunity

         Scaperotta names Defendants Warden Wagatsuma and the KCCC in their

  official capacities. ECF No. 1 at 1–2.

         “The Eleventh Amendment bars suits for money damages in federal court

  against a state, its agencies, and state officials acting in their official capacities.”

  Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

  omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

  (1984). It does not bar official-capacity suits against state officials for prospective

  relief to enjoin alleged ongoing violations of federal law. See Wolfson v.

                                               8
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 9 of 26           PageID #: 110




  Brammer, 616 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of

  State Police, 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages

  against state officials in their personal capacities.5 See Hafer v. Melo, 502 U.S. 21,

  30–31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

        Scaperotta’s 42 U.S.C. § 1983 claims for money damages against the KCCC

  and Warden Wagatsuma in his official capacity are barred by the Eleventh

  Amendment and therefore DISMISSED with prejudice.6 See Rowan v. Dep’t of

  Pub. Safety O.C.C.C., No. 1:19-cv-00040 LEK-KJM, 2019 WL 637764, at *2 (D.

  Haw. Feb. 14, 2019) (“Neither the Hawaii Department of Public Safety (DPS) . . .

  nor OCCC, a jail, are . . . subject to suit under the Eleventh Amendment.” (citation

  omitted)); Penque v. Dep’t of Pub. Safety, Civ. No. 20-00338 DKW-WRP, 2020

  WL 5984055, at *3 (D. Haw. Oct. 8, 2020) (concluding that claims for monetary

  damages against prison official in his official capacity were barred by the Eleventh

  Amendment).



  5
   As explained infra, the Eleventh Amendment does not bar Scaperotta’s claims
  under Title II of the ADA.
  6
    Scaperotta’s claims against the KCCC are also foreclosed because a prison or
  correctional facility is not a “person” within the meaning of 42 U.S.C. § 1983. See
  Allison v. Cal. Adult Auth., 419 F.2d 822, 822–23 (9th Cir. 1969) (concluding that
  state prison was not a “person” for purposes of 42 U.S.C. § 1983); Leong v. Maui
  Cnty. Comm. Corr., No. 1:18-cv-00375 JAO-KSC, 2019 WL 692795, at *2 (D.
  Haw. Feb. 19, 2019) (“[J]ails, prison facilities, and state agencies are not ‘persons’
  amenable to suit under § 1983.”).
                                            9
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 10 of 26             PageID #: 111




        Further, although “courts have recognized an exception to the Eleventh

  Amendment bar for suits for prospective declaratory and injunctive relief against

  state officers, sued in their official capacities, to enjoin an alleged ongoing

  violation of federal law,” Agua Caliente Band of Cahuilla Indians v. Hardin, 223

  F.3d 1041, 1045 (9th Cir. 2000), to the extent Scaperotta seeks injunctive relief

  against Wagatsuma in his official capacity based on conditions at the KCCC, those

  claims are moot because Scaperotta is no longer incarcerated and he has no

  reasonable expectation of returning to the KCCC. See Pride v. Correa, 719 F.3d

  1130, 1138 (9th Cir. 2013) (“When an inmate challenges prison conditions at a

  particular correctional facility, but has been transferred from the facility and has no

  reasonable expectation of returning, his claim is moot.” (citation omitted)).

  Scaperotta’s claims for injunctive relief against Wagatsuma in his official capacity

  are DISMISSED with prejudice.

         Scaperotta may amend his pleading, however, to name a proper defendant

  or defendants. To the extent Scaperotta seeks damages under 42 U.S.C. § 1983, he

  must name in his or her individual capacity a defendant or defendants who

  allegedly deprived him of his rights. See Mitchell v. Washington, 818 F.3d 436,

  442 (9th Cir. 2016) (explaining that the Eleventh Amendment does not “bar claims

  for damages against state officials in their personal capacities” (citation omitted)).




                                             10
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 11 of 26               PageID #: 112




         If Scaperotta decides to file an amended pleading, he should consider the

  following legal standards outlined in Parts III.A.3 through A.6. See Akhtar v.

  Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (“[B]efore dismissing a pro se

  complaint the district court must provide the litigant with notice of the deficiencies

  in his complaint in order to ensure that the litigant uses the opportunity to amend

  effectively.” (internal quotation marks and citation omitted)).

         3.     Supervisory Liability

         Scaperotta names Wagatsuma, the warden of the KCCC, as a Defendant.

  ECF No. 1 at 1.

         “[V]icarious liability is inapplicable to . . . § 1983 suits, [and] a plaintiff

  must plead that each Government-official defendant, through the official’s own

  individual actions, has violated the Constitution,” to plead a plausible claim for

  relief. Iqbal, 556 U.S. at 676. “[E]ach Government official, his or her title

  notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556 U.S. at

  677.

         A supervisory official may be held liable under 42 U.S.C. § 1983 only “if

  there exists either (1) his or her personal involvement in the constitutional

  deprivation, or (2) sufficient causal connection between the supervisor’s wrongful

  conduct and the constitutional violation.” Starr v. Baca, 652 F.3d 1202, 1207 (9th

  Cir. 2011) (internal quotation marks and citation omitted); see Crowley v.

                                              11
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 12 of 26           PageID #: 113




  Bannister, 734 F.3d 967, 977 (9th Cir. 2013). Even if a supervisory official is not

  directly involved in the allegedly unconstitutional conduct, “[a] supervisor can be

  liable in his individual capacity for his own culpable action or inaction in the

  training, supervision, or control of his subordinates; for his acquiescence in the

  constitutional deprivation; or for conduct that showed a reckless or callous

  indifference to the rights of others.” Starr, 652 F.3d at 1208 (internal quotation

  marks and citation omitted).

        Scaperotta appears to name Warden Wagatsuma solely because of his

  supervisory position at the KCCC. Scaperotta does not allege that Wagatsuma was

  personally involved in the alleged unlawful conduct related to the conditions of his

  confinement or his medical care, had knowledge of and acquiesced to that conduct,

  or showed a reckless or callous indifference to his rights. See ECF No. 1 at 5–6;

  ECF No. 12 at 1. Scaperotta therefore fails to state a plausible claim for damages

  against Wagatsuma based on the conditions of his confinement or the medical care

  he received. See Aquino v. Hawaii D.P.S., No. 17-00300 LEK-RLP, 2017 WL

  4574962, at *3 (D. Haw. Oct. 13, 2017) (“To the extent [plaintiff] seeks to hold

  [the warden] or any prison official liable based solely on their supervisory

  positions[,] he may not do so.”).




                                            12
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 13 of 26           PageID #: 114




        4.     Eighth Amendment—Conditions of Confinement Claim

        Scaperotta claims that the conditions of confinement at the KCCC violated

  the Eighth Amendment. ECF No. 1 at 5.

        “The Constitution does not mandate comfortable prisons, but neither does it

  permit inhumane ones, and it is now settled that the treatment a prisoner receives in

  prison and the conditions under which he is confined are subject to scrutiny under

  the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (internal

  quotation marks and citations omitted). In its prohibition on “cruel and unusual

  punishments,” the Eighth Amendment “imposes duties on [prison] officials, who

  must provide humane conditions of confinement; prison officials must ensure that

  inmates receive adequate food, clothing, shelter, and medical care, and must take

  reasonable measures to guarantee the safety of the inmates[.]” Id. (internal

  quotation marks and citations omitted); see Foster v. Runnels, 554 F.3d 807, 812

  (9th Cir. 2009).

        A prison official violates the Eighth Amendment only when two

  requirements are met. First, the deprivation alleged must be, objectively,

  “sufficiently serious”—that is, “a prison official’s act or omission must result in

  the denial of ‘the minimal civilized measure of life’s necessities[.]’” Farmer,

  511 U.S. at 834 (some internal quotation marks and citations omitted); see Johnson

  v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Second, the prison official must have

                                            13
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 14 of 26          PageID #: 115




  a sufficiently culpable state of mind. “In prison-conditions cases that state of mind

  is one of ‘deliberate indifference’ to inmate health or safety[.]” Farmer, 511 U.S.

  at 834 (citations omitted). Thus, “a prison official cannot be found liable under the

  Eighth Amendment for denying an inmate humane conditions of confinement

  unless the official knows of and disregards an excessive risk to inmate health or

  safety[.]” Id. at 837. “[T]he official must both be aware of facts from which the

  inference could be drawn that a substantial risk of serious harm exists, and he must

  also draw the inference.” Id.

        Scaperotta alleges that the conditions of confinement at the KCCC violated

  the Eighth Amendment because prison officials took away his wheelchair, forced

  him to sleep on the floor, did not provide him with a “2nd mattress and pillow and

  water bottle,” denied him access to an accessible toilet and shower, and refused to

  provide “reasonable [accommodation].” ECF No. 1 at 5.

        Scaperotta fails to identify any of the prison officials who allegedly took

  away his wheelchair, moved him to a cell where he had to sleep on the floor, and

  did not provide him with a water bottle, second mattress, and a second pillow. See

  ECF No. 1 at 5. Nor does he identify the prison officials who allegedly denied his

  various requests for accommodations during his initial incarceration at the KCCC.

  See id. He also fails to identify the prison officials who allegedly denied him an




                                           14
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 15 of 26           PageID #: 116




  accessible bathroom and shower, and other “special [accommodations]” during his

  subsequent incarceration at the KCCC. See ECF No. 12 at 1.

        Moreover, Scaperotta fails to allege that any prison official was deliberately

  indifferent to his various needs. See ECF No. 1 at 5; ECF No. 12 at 1. On the one

  occasion Scaperotta showed a prison official the memo stating that he was

  authorized to use a wheelchair, the prison official provided him one. ECF No. 1 at

  5. Scaperotta does not allege that he told any other prison official about his

  various needs. Scaperotta fails therefore to allege a plausible Eighth Amendment

  conditions-of-confinement claim.

        5.     Eighth Amendment—Denial of Medical Care

        Scaperotta briefly alleges that he “asked for medical attention [and]

  treatment,” but he received “no examination or treatment.” ECF No. 1 at 5.

        In order to prevail on an Eighth Amendment claim for inadequate medical

  care, a plaintiff must show “deliberate indifference” to his “serious medical needs.”

  Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted). “This includes both

  an objective standard—that the deprivation was serious enough to constitute cruel

  and unusual punishment—and a subjective standard—deliberate indifference.”

  Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (internal quotation

  marks and citation omitted).




                                            15
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 16 of 26             PageID #: 117




         To meet the objective element, a plaintiff must demonstrate the existence of

  a serious medical need. See Estelle, 429 U.S. at 104. Such a need exists if failure

  to treat the injury or condition “could result in further significant injury” or cause

  “the unnecessary and wanton infliction of pain.” Jett v. Penner, 439 F.3d 1091,

  1096 (9th Cir. 2006) (internal quotation marks and citation omitted). Regarding

  the subjective element, a prison official is deliberately indifferent only if the

  official “knows of and disregards an excessive risk to inmate health and safety.”

  Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (internal quotation marks

  and citation omitted). This “requires more than ordinary lack of due care.”

  Farmer, 511 U.S. at 835 (internal quotation marks and citation omitted). “[T]he

  official must both be aware of facts from which the inference could be drawn that a

  substantial risk of serious harm exists, and he must also draw the inference.” Id. at

  837.

         Scaperotta does not say who he allegedly asked for medical care, what he

  told them, when he did so, and how they responded. See ECF No. 1 at 5. Without

  this basic information, Scaperotta fails to state a plausible Eight Amendment claim

  based on the medical care he received during his initial incarceration at the KCCC.




                                             16
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 17 of 26           PageID #: 118




        6.     First Amendment

        Scaperotta claims that prison officials violated the First Amendment7 by not

  forwarding his mail from the KCCC to the OCCC.8 ECF No. 1 at 6. He also

  claims that Wagatsuma did not allow “Bibles, Religious Magazines, [or] Books” to

  be mailed into the KCCC. Id.

               a.     Forwarding Mail

        “[A] prison inmate retains those First Amendment rights that are not

  inconsistent with his status as a prisoner or with the legitimate penological

  objectives of the corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974).

  Prison inmates have “a First Amendment right to send and receive mail.”

  Nordstrom v. Ryan, 856 F.3d 1265, 1272 (9th Cir. 2017) (internal quotation marks

  and citations omitted). A prison may adopt regulations or practices for incoming



  7
    Although Scaperotta also cites the Sixth and Eighth Amendments, ECF No. 1 at
  6, the rights of criminal defendants guaranteed by those amendments do not appear
  to have any relevance here.
  8
    At one point, Scaperotta suggests that unidentified prison officials in the
  mailroom allowed inmates to scan, check, and read other inmates’ outgoing mail.
  ECF No. 1 at 6. These allegations, however, bear no apparent connection to
  Scaperotta’s claims based on his alleged medical conditions. Nor are they directed
  against Wagatsuma. Any such claims are DISMISSED without prejudice and must
  either be connected to his other claims in an amended complaint, or be
  raised, if at all, in a separate action or actions. See Fed. R. Civ. P. 18, 20; Char v.
  Kaiser Hosp., Civ. No. 18-00345 JAO-RLP, 2019 WL 80890, at *3 (D. Haw. Jan.
  2, 2019) (“Unrelated claims involving different defendants must be brought in
  separate actions.” (citations omitted)).
                                            17
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 18 of 26             PageID #: 119




  mail which impinge on a prisoner’s First Amendment rights as long as the

  regulations are “reasonably related to legitimate penological interests.” Turner v.

  Safley, 482 U.S. 78, 89 (1987). “When a prison regulation affects outgoing mail as

  opposed to incoming mail, there must be a ‘closer fit between the regulation and

  the purpose it serves.’” Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per

  curiam) (quoting Thornburgh v. Abbott, 490 U.S. 401, 412 (1989)).

        Scaperotta claims that two days before his transfer from the KCCC to the

  OCCC, he requested from his financial institution a cashier’s check for deposit to

  his inmate account. ECF No. 1 at 6. Although Scaperotta claims that “no one” at

  the KCCC would mail the check to him at the OCCC or deposit it for him, he fails

  to allege who he asked to forward his mail, when he did so, and how they

  responded. Without this information, Scaperotta cannot state a plausible First

  Amendment claim based on the handling of his mail.

               b.     Religious Materials

        “The right to exercise religious practices and beliefs does not terminate at

  the prison door, but a prisoner’s right to free exercise of religion is necessarily

  limited by the fact of incarceration.” Jones v. Williams, 791 F.3d 1023, 1032 (9th

  Cir. 2015) (internal quotation marks, citations, and brackets omitted). “To ensure

  that courts afford appropriate deference to prison officials, the Supreme Court has

  directed that alleged infringements of prisoners’ free exercise rights be judged

                                             18
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 19 of 26            PageID #: 120




  under a ‘reasonableness’ test less restrictive than that ordinarily applied to alleged

  infringements of fundamental constitutional rights.” Id. (internal quotation marks

  and citation omitted). “The challenged conduct is valid if it is reasonably related to

  legitimate penological interests.” Id. (internal quotation marks, citation, and

  footnote omitted).

        Scaperotta alleges that Wagatsuma did not “allow Bibles, Religious

  Magazines, Books e[tc]. to be mailed in.” ECF No. 1 at 6. Scaperotta further

  alleges that this “depriv[ed] [him] and God of fellowship” and caused his “mental

  health demise” resulting in his placement in the “mental health p[s]ych ward.” Id.

        The exact nature of Scaperotta’s First Amendment claim against Wagatsuma

  is not entirely clear. If Scaperotta is naming Wagatsuma solely because of his

  supervisory position at the KCCC, that will not do. See Starr, 652 F.3d at 1207

  (articulating standard for supervisory liability under 42 U.S.C. § 1983). If,

  alternatively, Scaperotta is claiming that Wagatsuma instituted or enforced a policy

  that prohibited all religious materials in the KCCC, he should say so. Scaperotta

  should also say if he ever attempted to obtain religious materials, when he did so,

  and the results of those efforts. If Scaperotta alleges a causal link between

  Wagatsuma and his inability to obtain any religious materials, his Free Exercise

  claim can proceed.




                                            19
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 20 of 26             PageID #: 121




  B.       Claims under the ADA

           Scaperotta claims that prison officials at the KCCC violated the ADA. ECF

  No. 1 at 5; ECF No. 12 at 1.

           Title II of the ADA provides that “no qualified individual with a disability

  shall, by reason of such disability, be excluded from participation in or be denied

  the benefits of the services, programs, or activities of a public entity, or be

  subjected to discrimination by any such entity.” 42 U.S.C. § 12132. The ADA

  defines “public entity” to include “any State or local government” and “any

  department, agency, . . . or other instrumentality of a State.” 42 U.S.C. § 12131(1).

  The Supreme Court has held that the term includes state prisons. See Pa. Dep’t of

  Corr. v. Yeskey, 524 U.S. 206, 210 (1998); Castle v. Eurofresh, Inc., 731 F.3d 901,

  910 (9th Cir. 2013) (“Title II applies to the operation of state prisons.” (citing id. at

  213)).

           As the Ninth Circuit has explained, “the ADA entitles inmates to receive the

  ‘benefits’ of the incarcerating institution’s programs and services without facing

  discrimination on account of a disability.” Armstrong v. Schwarzenegger, 622

  F.3d 1058, 1069 (9th Cir. 2010); see also 28 C.F.R. pt. 35, app. A (“It is essential

  that corrections systems fulfill their discrimination and program access obligations

  by adequately addressing the needs of prisoners with disabilities, which include,




                                              20
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 21 of 26            PageID #: 122




  but are not limited to, proper medication and medical treatment, [and] accessible

  toilet and shower facilities[.]”).

        Title II authorizes suits by private citizens for money damages against public

  entities that violate 42 U.S.C. § 12132. See 42 U.S.C. § 12133 (incorporating by

  reference 29 U.S.C. § 794a). And the Ninth Circuit has concluded that “Title II

  abrogates a state’s Eleventh Amendment immunity.”9 Okwu v. McKim, 682 F.3d

  841, 845 (9th Cir. 2012) (citations omitted); see also Phiffer v. Columbia River

  Corr. Inst., 384 F.3d 791, 792 (9th Cir. 2004) (per curiam) (“Our precedent clearly

  commands the conclusion that the State is not entitled to Eleventh Amendment

  immunity under Title II of the ADA.” (citations omitted)).

        To prevail under Title II, the plaintiff must show that: “(1) he is a qualified

  individual with a disability; (2) he was either excluded from participation in or

  denied the benefits of a public entity’s services, programs, or activities, or was

  otherwise discriminated against by the public entity; and (3) this exclusion, denial,

  or discrimination was by reason of his disability.” Cohen v. City of Culver City,

  754 F.3d 690, 695 (9th Cir. 2014) (citation omitted).



  9
    “[A] plaintiff cannot bring an action under 42 U.S.C. § 1983 against a State
  official in her individual capacity to vindicate rights created by Title II of the
  ADA[.]” Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002); see Okwu, 682
  F.3d at 844 (“In Vinson, we held that the remedial scheme of Title II of the ADA
  was comprehensive enough to foreclose § 1983 actions.” (footnote and citation
  omitted)).
                                            21
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 22 of 26             PageID #: 123




        The term “disability” means “a physical or mental impairment that

  substantially limits one or more major life activities,” “a record of such an

  impairment,” or “being regarded as having such an impairment.” 42 U.S.C. §

  12102(1). “Major life activities” include walking, standing, and major bodily

  functions such as bowel and bladder functions. 42 U.S.C. § 12102(2). The

  definition of “disability” is “construed in favor of broad coverage.” 42 U.S.C. §

  12101(4)(A).

        To the extent Scaperotta alleges that he was authorized temporary use of a

  wheelchair in February 2020, and he asked to use a “handicapped shower,” he does

  not say what disability necessitated these accommodations. See ECF No. 1 at 5.

  Moreover, although Scaperotta claims that he was authorized to use a wheelchair

  for one month, he does not allege that his impairment was permanent. As the

  Ninth Circuit has observed, “[s]everal courts have held that a temporary injury

  with minimal residual effects cannot be the basis for a sustainable claim under the

  ADA.” Sanders v Arneson Prods., Inc., 91 F.3d 1351, 1354 (9th Cir. 1996)

  (citations omitted). Although Scaperotta alleges that there was an “indefin[ite]”

  restriction on his ability to sleep on a top bunk or on the floor, it is unclear whether

  the restriction was due to a disability, and whether that same disability is the reason

  for his need for a wheelchair and accessible shower. If Scaperotta chooses to file

  an amended pleading, he must say why he required a wheelchair and accessible

                                             22
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 23 of 26          PageID #: 124




  shower, and why his impairment was more than temporary. He must also say why

  he was not allowed to sleep on a top bunk or on the floor. While Scaperotta

  alleges that he has a form of esophageal cancer, it is not evident why he would

  need to use a wheelchair or have access to an accessible shower.

        To the extent Scaperotta alleges that he required an accessible bathroom

  because he could not move his bowels without handrails, it is also unclear if this

  was only a temporary condition. Scaperotta does not allege that his impairment

  has continued after he returned to the KCCC. Instead, he claims that upon

  returning to the KCCC, he needed the handrails to “get up” from the toilet, not to

  move his bowels. ECF No. 12 at 1. If Scaperotta amends his pleading, he must

  identify the non-temporary impairment that required his use of an accessible

  bathroom.

        Scaperotta’s ADA claims are DISMISSED with leave granted to amend.

                              IV. LEAVE TO AMEND

        The Complaint is DISMISSED with partial leave granted to amend.

  Scaperotta may file a first amended complaint on or before April 26, 2021 that

  attempts to cure the deficiencies in his claims. Scaperotta may not expand his

  claims beyond those already alleged herein or add new claims, without explaining

  how those new claims relate to the claims alleged in the Complaint. Claims that do

  not properly relate to his Complaint are subject to dismissal.

                                           23
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 24 of 26           PageID #: 125




          Scaperotta must comply with the Federal Rules of Civil Procedure and the

  Local Rules for the District of Hawaii, particularly LR10.4, which require an

  amended complaint to be complete itself, without reference to any prior pleading.

  An amended complaint must be short and plain, comply with Rule 8 of the Federal

  Rules of Civil Procedure, and be submitted on the court’s prisoner civil rights

  form. An amended complaint will supersede the preceding complaint. See

  Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

  LR99.1; LR10.4. Claims not realleged in an amended complaint may be deemed

  voluntarily dismissed. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir.

  2012). If Scaperotta fails to timely file a first amended complaint that cures the

  deficiencies in his claims, this action may be dismissed, and that dismissal may

  count as a “strike” under 28 U.S.C. § 1915(g).10




  10
       Section 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:

          if the prisoner has, on 3 or more prior occasions, while incarcerated or
          detained in any facility, brought an action or appeal in a court of the
          United States that was dismissed on the grounds that it is frivolous,
          malicious, or fails to state a claim upon which relief may be granted,
          unless the prisoner is under imminent danger of serious physical injury.

  28 U.S.C. § 1915(g).

                                             24
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 25 of 26           PageID #: 126




                                  V. CONCLUSION

        (1) The Complaint is DISMISSED for failure to state a colorable claim for

  relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

        (2) Scaperotta’s 42 U.S.C. § 1983 claims for money damages against the

  Kauai Community Correctional Center and Warden Wagatsuma in his official

  capacity are DISMISSED with prejudice.

        (3) If Scaperotta decides to amend his 42 U.S.C. § 1983 claims for money

  damages, and he names a proper defendant or defendants, his claims must be

  permitted by either Fed. R. Civ. P. 18 or Fed. R. Civ. P. 20; any unrelated claims

  involving different defendants must be brought, if at all, in a separate action or

  actions.

        (4) Scaperotta’s 42 U.S.C. § 1983 claims for injunctive relief are

  DISMISSSED as moot.

        (5) Scaperotta’s ADA claims are DISMISSED with leave granted to amend.

        (6) Scaperotta may file an amended pleading that cures the deficiencies in

  his claims on or before April 26, 2021.

        (7) The Clerk is directed to send Scaperotta a blank prisoner civil rights

  complaint form so that he can comply with the directions in this Order if he

  chooses to amend his complaint.




                                            25
Case 1:20-cv-00551-JAO-RT Document 19 Filed 03/25/21 Page 26 of 26                     PageID #: 127




         (8) If Scaperotta fails to timely amend his pleadings or is unable to cure the

  deficiencies in his claims this suit may be AUTOMATICALLY DISMISSED

  without further notice.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaiʻi, March 25, 2021.




  Scaperotta v. Wagatsuma, et al., Civil No. 20-00551 JAO-RT; ORDER DISMISSING COMPLAINT WITH
  PARTIAL LEAVE TO AMEND


                                                 26
